Exhibit 10.2

 

AMENDMENT NO. 20

 

Amendment No. 20 to Subordinated Delayed Draw Credit Agreement (this “Consent”),
dated as of March 26, 2010, among FirstCity Financial Corporation (the
“Borrower”); the financial institutions (each a “Lender” and collectively, the
“Lenders”) party to that certain Subordinated Delayed Draw Credit Agreement,
dated as of September 5, 2007 (as heretofore amended or otherwise modified, the
“Loan Agreement”), among the Borrower, the Lenders and BOS(USA) INC., as Agent
for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Lenders have agreed to extend the maturity date of
the Loan Agreement; and

 

WHEREAS, the Lenders and the Borrower desire to confirm the foregoing on and
subject to the terms hereof;

 

NOW THEREFORE, it is agreed:

 


1.             DEFINITIONS. ALL THE CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED HEREIN
UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT.


 


2.             EFFECT OF AMENDMENT.  AS USED IN THE LOAN AGREEMENT (INCLUDING
ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON
AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY REFERENCE TO THE LOAN
AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.             AMENDMENT.  ANNEX 1 TO THE LOAN AGREEMENT IS HEREBY AMENDED BY
RESTATING IN ITS ENTIRETY THE DEFINITION OF “MATURITY DATE” THEREIN TO READ AS
FOLLOWS:


 

“Maturity Date” shall mean April 1, 2011.

 


4.             REPRESENTATIONS AND AGREEMENTS. TO INDUCE THE LENDERS TO ENTER
INTO THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS TO THE LENDERS
(WHICH REPRESENTATIONS AND WARRANTIES ARE MADE AS OF THE DATE HEREOF AND AS OF
THE AMENDMENT CLOSING DATE) AND AGREES FOR THE BENEFIT OF THE LENDERS (WHICH
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT), AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.

 

--------------------------------------------------------------------------------



 


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE SEPTEMBER 5, 2007.


 


5.             EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON WHICH ALL
SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR SO WAIVED) IS HEREIN REFERRED TO AS
THE “ AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE SATISFACTION OF THE
AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION):


 


(A)           SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE
EXECUTED A COPY HEREOF, AND DELIVERED THE FOREGOING TO THE AGENT AT 1095 AVENUE
OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOANS ADMINISTRATION);


 


(B)           NO CHANGE.  ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE EFFECTIVE
ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED
SINCE SEPTEMBER 5, 2007;


 


(C)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


 


(D)           ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY
MADE BY THE BORROWER IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH
THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT
SPECIFICALLY SPEAK AS OF A PRIOR DATE); AND


 


(E)           GUARANTOR’S CONSENT.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED A
CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT, AND DELIVERED THE SAME TO THE AGENT AT 1095
AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOANS
ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


(F)            AMENDMENT FEE.  THE BORROWER SHALL HAVE PAID TO THE LENDERS AN
AMENDMENT FEE IN THE AMOUNT OF $62,500.


 


6.             LIMITED NATURE OF AMENDMENT. THE AMENDMENT SET FORTH HEREIN IS
LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO PREJUDICE ANY RIGHT OR
RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE
LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.


 


7.             THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

2

--------------------------------------------------------------------------------



 


8.             THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY
AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


9.             JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE
BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF
THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.


 


10.           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL THE
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. TELECOPIED
SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A
MANUALLY SIGNED COPY.


 


11.           HEADINGS. THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF
THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BOS(USA) INC., as Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 20]

 

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 20 (the “Amendment”) to
the Subordinated Delayed Draw Credit Agreement dated as of March 26, 2010 among
the Borrower, the Lenders and the Agent (said agreement, as from time to time
amended or otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)           ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)           ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS NOT REQUIRED UNDER
THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN ITS CONSENT OR
ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT CONSENT, WAIVER OR
AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WILL NOT AFFECT
THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN DOCUMENTS OR ANY OTHER
LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS BEING DELIVERED FOR
PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement.  This Amendment is dated as of the Amendment Closing Date
(as defined in the Amendment).

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY CONSUMER LENDING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 20]

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 20]

 

--------------------------------------------------------------------------------